      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 1 of 30




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA and
STATE OF NEW JERSEY,

                            Plaintiffs,

                     v.                                  No. 2:17-cv-04540-WB

DONALD J. TRUMP, in his official capacity as
President of the United States; ALEX M. AZAR II, in
his official capacity as Secretary of Health and Human
Services; UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; STEVEN T.
MNUCHIN, in his official capacity as Secretary of the
Treasury; UNITED STATES DEPARTMENT OF THE
TREASURY; RENE ALEXANDER ACOSTA, in his
official capacity as Secretary of Labor; UNITED
STATES DEPARTMENT OF LABOR; and UNITED
STATES OF AMERICA.

                            Defendants.


         PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

GURBIR S. GREWAL                              JOSH SHAPIRO
Attorney General                              Attorney General
State of New Jersey                           Commonwealth of Pennsylvania

GLENN J. MORAMARCO                            MICHAEL J. FISCHER
Assistant Attorney General                    Chief Deputy Attorney General
ELSPETH FAIMAN HANS                           AIMEE D. THOMSON
Deputy Attorney General                       Deputy Attorney General
New Jersey Attorney General’s Office          Office of Attorney General
Richard J. Hughes Justice Complex             1600 Arch Street
25 Market Street                              Suite 300
Trenton, NJ 08625                             Philadelphia, PA 19103
(609) 376-3235                                (215) 560-2171
Glenn.Moramarco@law.njoag.gov                 mfischer@attorneygeneral.gov

May 15, 2019
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 2 of 30




       In support of their Motion for Summary Judgment, the Commonwealth of Pennsylvania

and the State of New Jersey (the “States”) respectfully submit the following Statement of

Undisputed Material Facts:

  I.   The Women’s Health Amendment

       1.      During consideration of the Patient Protection and Affordable Care Act, the

Senate passed the “Women’s Health Amendment,” sponsored by Senator Barbara Mikulski of

Maryland. S. Amdt. 2791, 111th Congress (2009–2010).

       2.      In offering the amendment, Senator Mikulski stated, “Women are often faced

with the punitive practices of insurance companies. No. 1 is gender discrimination. Women often

pay more and get less. For many insurance companies, simply being a woman is a preexisting

condition. Let me repeat that. For many insurance companies, simply being a woman is a

preexisting condition.” J.A. 2378.

       3.      Speaking in support of the Women’s Health Amendment, Senator Kirstin

Gillibrand stated, “In America today, too many women are delaying or skipping preventive care

because of the costs of copays and limited access. In fact, more than half of women delay or

avoid preventive care because of its cost. This fundamental inequity in the current system is

dangerous and discriminatory and we must act.” J.A. 2437.

       4.      During consideration of the Women’s Health Amendment, at least six different

senators mentioned “family planning” as a service that the amendment would cover or

potentially cover. J.A. 2435 (Sen. Boxer); J.A. 2437 (Sen. Gillibrand); J.A. 2438 (Sen.

Mikulski); J.A. 2423 (Sen. Cardin); J.A. 2423 (Sen. Feinstein); J.A. 2526 (Sen. Murray).

       5.      The Women’s Health Amendment was included in the final version of the ACA,

which became law on March 23, 2010.



                                                1
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 3 of 30




 II.   The Institute of Medicine Report

       6.      Following passage of the ACA, HRSA commissioned the Institute of Medicine

(IOM), to issue recommendations identifying the preventive services for women to be covered

by the Women’s Health Amendment.

       7.      The IOM convened a committee of sixteen members, including specialists in

disease prevention, women’s health issues, adolescent health issues, and evidence-based

guidelines, to formulate specific recommendations to develop these recommendations.

       8.      On July 19, 2011, the IOM Committee issue its report, entitled Clinical

Preventive Services for Women: Closing the Gaps.

       9.      The IOM Report recommended that HRSA include “the full range of Food and

Drug Administration-approved contraceptive methods, sterilization procedures, and patient

education” as a required preventive service for women. J.A. 335.

       10.     The IOM Report cited evidence that “contraception and contraceptive counseling

are effective at reducing unintended pregnancies.” J.A. 335.

       In recommending the inclusion of contraceptive methods and education in the

HRSA Guidelines, the IOM Report made the following assertions:

               11.    “Numerous health care professional associations and other

       organizations recommend the use of family planning services as part of

       preventive care for women, including ACOG [American College of Obstetricians

       and Gynecologists], AAFP [American Academy of Family Physicians], the

       American Academy of Pediatrics (AAP), the Society of Adolescent Medicine, the

       AMA [American Medical Association], the American Public Health Association,

       the Association of Women’s Health, Obstetric and Neonatal Nurses, and the



                                                2
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 4 of 30




March of Dimes. In addition, the CDC recommends family planning services as

part of preventive visits for preconception health (Johnson et al., 2006).” J.A. 429.

       12.     “Unintended pregnancy is highly prevalent in the United States. In

2001, an estimated 49 percent of all pregnancies in the United States were

unintended—defined as unwanted or mistimed at the time of conception—

according to the National Survey of Family Growth (Finer and Henshaw, 2006).”

J.A. 427.

       13.     “Although certain subgroups of women are at greater risk for

unintended pregnancy than others (e.g., women aged 18 to 24 years, unmarried

women, women with low incomes, women who are not high school graduates,

and women who are members of a racial or ethnic minority group), all sexually

active women with reproductive capacity are at risk for unintended pregnancy.”

J.A. 428.

       14.     “[W]omen with unintended pregnancies are more likely than those

with intended pregnancies to receive later or no prenatal care, to smoke and

consume alcohol during pregnancy, to be depressed during pregnancy, and to

experience domestic violence during pregnancy.” J.A. 428.

       15.     Babies born as a result of unintended pregnancies face

“significantly increased odds of preterm birth and low birth weight” and are “less

likely to be breastfed or are breastfed for a shorter duration.” J.A. 428.

       16.     “Pregnancy spacing is important because of the increased risk of

adverse pregnancy outcomes for pregnancies that are too closely spaced (within

18 months of a prior pregnancy). Short interpregnancy intervals in particular have



                                          3
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 5 of 30




been associated with low birth weight, prematurity, and small for gestational age

births (Conde-Agudelo et al., 2006; Fuentes-Afflick and Hessol, 2000; Zhu,

2005). In addition, women with certain chronic medical conditions (e.g., diabetes

and obesity) may need to postpone pregnancy until appropriate weight loss or

glycemic control has been achieved (ADA, 2004; Johnson et al., 2006).” J.A. 428.

        17.     Pregnancy “may be contraindicated for women with serious

medical conditions,” including pulmonary hypertension, cyanotic heart disease,

and Marfan Syndrome.” J.A. 428.

        18.     “[E]vidence exists that “greater use of contraception within the

population produces lower unintended pregnancy and abortion rates nationally.”

J.A. 430.

        19.     “It is thought that greater use of long-acting, reversible

contraceptive methods-including intrauterine devices and contraceptive implants

that require less action by the woman and therefore have lower use failure rates-

might help further reduce unintended pregnancy rates (Blumenthal et al., 2011).”

J.A. 433.

        20.     “Studies show that as the rate of contraceptive use by unmarried

women increased in the United States between 1982 and 2002, rates of

unintended pregnancy and abortion for unmarried women also declined (Boonstra

et al., 2006).” J.A. 430.

        21.     “Other studies show that increased rates of contraceptive use by

adolescents from the early 1990s to the early 2000s was associated with a decline

in teen pregnancies and that periodic increases in the teen pregnancy rate are



                                           4
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 6 of 30




associated with lower rates of contraceptive use (Santelli and Melnikas, 2010).”

J.A. 430.

       22.     “For example, the non-contraceptive benefits of hormonal

contraception include treatment of menstrual disorders, acne or hirsutism, and

pelvic pain. (ACOG, 2010a).” J.A. 432.

       23.     “Long-term use of oral contraceptives has been shown to reduce a

woman’s risk of endometrial cancer, as well as protect against pelvic

inflammatory disease and some benign breast diseases.” J.A. 432.

       24.     “Despite increases in private health insurance coverage of

contraception since the 1990s, many women do not have insurance coverage or

are in health plans in which copayments for visits and for prescriptions have

increased in recent years.” J.A. 434.

       25.     “In fact, a review of the research on the impact of cost sharing on

the use of health cue services found that cost-sharing requirements, such as

deductibles and copayments, can pose barriers to care and result in reduced use of

preventive and primary care services, particularly for low-income populations.”

J.A. 434.

       26.     “Cost barriers to the use of the most effective contraceptive

methods are important because long-acting, reversible contraceptive methods

[LARCs] and sterilization have high up-front costs (Trussell et al., 2009).” J.A.

433.

       27.     “A recent study conducted by Kaiser Permanente found that when

out-of-pocket costs for contraceptives were eliminated or reduced, women were



                                         5
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 7 of 30




       more likely to rely on more effective long-acting contraceptive methods

       (Postlethwaite et al., 2007).” J.A. 434.

       28.        The IOM Report included statistics on the “Percentage of U.S. Women

Experiencing an Unintended Pregnancy During First Year of Typical Use and First Year of

Perfect Use, by Contraceptive Method.” It defined “typical use” as use “[a]mong typical

couples” and “perfect use” as using a method “both consistently and correctly.” J.A. 431.

       29.        The Report found that the failure rates for three long-acting, reversible

contraceptive methods (Intrauterine Devices ParaGard (copper T) and Mirena (LNG-IUS), and

Implanon) were all below one percent. J.A. 431.

       30.        The Report found that the failure rate for birth control pills (both “[c]ombined pill

and progestin-only pill”) was eight percent under “typical use” and 0.3 percent under “perfect

use.” J.A. 431.

       31.        The Report found that the failure rate for male condoms without spermicides was

fifteen percent under “typical use” and two percent under “perfect use.” J.A. 431.

III.   The Contraceptive Mandate and its Implementing Regulations

       32.        In July 2010, prior to the issuance of the IOM report, the Departments of Health

and Human Services, Labor, and the Treasury issued interim final rules on the Women’s Health

Amendment and other provisions of the ACA relating to preventive medicine. These interim

rules noted the ACA’s requirement that plans cover preventive services for women pursuant to

guidelines issued by HRSA and stated that HHS was “developing these guidelines and expects to

issue them no later than August 1, 2011.” J.A. 564.




                                                    6
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 8 of 30




       A. HRSA Guidelines

       33.     On August 1, 2011, HRSA adopted the recommendations of the report and issued

its first “Women’s Preventive Services Guidelines,” consistent with the Women’s Health

Amendment. J.A. 310–12.

       34.     Consistent with the recommendations of the IOM committee, the guidelines

required health plans to cover “All Food and Drug Administration approved contraceptive

methods, sterilization procedures, and patient education and counseling for all women with

reproductive capacity.” J.A. 311.

       35.     In 2016, HRSA updated the Guidelines but retained the requirement that plans

cover contraception methods and counseling. J.A. 180–82.

       36.     In 2017, HRSA updated the Guidelines but retained the requirement that plans

cover contraception methods and counseling. J.A. 96–97.

       B. The Government’s Compelling Interest in Enforcing the Contraceptive Mandate

       37.     Prior to October 2017, Defendants consistently recognized that they had a

compelling government interest in enforcing the contraceptive mandate because contraception

and contraceptive counseling are safe, effective, and beneficial preventive services for women.

       38.     The FDA—a component of Defendant HHS—has approved and cleared 18

methods of contraception for women. Ex. 147.

       39.     The FDA does not approve a method of contraception unless it is proven safe and

effective. Ex. 148 (“New drugs and certain biologics must be proven safe and effective to FDA’s

satisfaction before companies can market them in interstate commerce. . . . If FDA grants an

approval, it means the agency has determined that the benefits of the product outweigh the

known risks for the intended use.”).



                                                7
        Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 9 of 30




       40.     The Women’s Health Amendment reflected Congress’s determination “that both

existing health coverage and existing preventive services recommendations often did not

adequately serve the unique health needs of women.” J.A. 301.

       41.     As a result, costs borne disproportionally by women “imposed financial barriers

that prevented women from achieving health outcomes on an equal basis with men.” J.A. 256

(citing Ex. 19); accord J.A. 300.

       42.     One of these unique health care needs arises from women’s ability to become

pregnant. J.A. 241 (citing Exs. 19, 134); J.A. 300 (same).

       43.     Defendants adopted the IOM Report and other studies demonstrating that

unintended pregnancy poses health risks for women and fetuses. E.g., J.A. 300 (citing Ex. 19);

J.A. 241 (citing Exs. 19, 128, 129, 130, 136); J.A. 256.

       44.     Contraceptive coverage, the Departments concluded, prevents these health risks

by “reducing the number of unintended and potentially unhealthy pregnancies.” J.A. 301.

       45.     Contraception also “improves the social and economic status of women.” J.A. 301

(citing Exs. 127, 131, 132, 135); accord J.A. 242 (same).

       46.     Because “cost sharing can be a significant barrier to access to contraception,”

“eliminating cost sharing is particularly critical to addressing the gender disparity” that

motivated Congress to pass the Women’s Health Amendment in the first place. J.A. 242 (citing

Exs. 19, 133); accord J.A. 301 (same).

       47.     As recently as January 2017, Defendants asserting “the government's compelling

interest in ensuring that women receive full and equal health coverage, including contraceptive

coverage.” J.A. 173.




                                                  8
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 10 of 30




IV.    Comments on the Interim Final Rules

       48.     In the Final Rules, Defendants stated that they received approximately 110,000

comments posted to Regulations.gov. J.A. 5, 60.

       49.     The Administrative Record, as produced, contained many duplicate or near-

duplicate comments from the same individual or organization. It appears that many identical or

similar comments were submitted by the same individual or organization to both the docket for

the Religious Exemption IFR and the Moral Exemption IFR. Defendants did not distinguish

between the two dockets in the Administrative Record.

       50.     The actual number of comments was significantly greater due to thousands of

form comments, all of which opposed the Rules. For example, one PDF in the Administrative

Record contains 29,139 pages, each page with approximately a dozen form comments opposing

the Rules. CD 12, Bates 715547.

       51.     Almost all of the comments opposed the Rules.1

       52.     Only 27 comments (representing 17 unique individuals or organizations)

supported the Rules. Exs. 106–120.2

       53.     Thirteen comments (representing nine unique individuals or organizations) did

not clearly take a position for or against the Rules. Exs. 121–126.3




       1
         The Joint Appendix contains selected comments opposing the Rules. Most
organizations filed similar or identical comments to both dockets. Generally, the Joint Appendix
contains the comment filed to the docket for the Religious Exemption IFR.
       2
         Where an identical comment supporting the Rules was produced multiple times in the
Administrative Record, the Joint Appendix contains only one copy of that comment. The number
27 refers to the number of total comments, including duplicates, located in the Administrative
Record.
       3
         Where the same comment neither supporting nor opposing the Rules was produced
multiple times in the Administrative Record, the Joint Appendix contains only one copy of that
                                                 9
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 11 of 30




       54.    Of the 110,000 comments counted by Defendants, 0.025% supported the Rules

and 99.96% opposed the Rules.

       55.    Many commenters stated that contraception is a vital preventive service for

women:4

                  a. “Contraceptive efficacy at preventing unintended pregnancy is supported

                      by decades of rigorous evidence and by the government itself.5 . . . In

                      truth, contraception enables women, including teens, to prevent




comment. The number 13 refers to the number of total comments, including duplicates, located
in the Administrative Record.
       4
         Excerpted quotes are not intended to be comprehensive of all commenters. Footnotes
included within quotes are lifted directly from the comment.
       5
          See, e.g., Institute of Medicine, (2011), Clinical Preventive Services for Women:
Closing the Gaps, Washington, DC: The National Academies Press; American College of
Obstetricians and Gynecologists. (2016, December), Women's Preventive Services Initiative:
Recommendations for Preventive Services for Women Final Report to the U.S. Department of
Health and Human Services, Health Resources & Services Administration (p. 82-91), Retrieved
27 November 2017, from https://www.womenspreventivehealth.org/final-report/; Trussell, J.
(2011, May), Contraceptive failure in the United States, Contraception, 83(5), 397-404; Hatcher,
R.A., Trussell, J., Nelson, AL., Cates, W., Kowal, D., & Policar, M.S. (Eds.). (2011).
Contraceptive Technology (20th ed.), Atlanta, GA: Bridging the Gap Communications;
Declaration of Dr. Lawrence Finer in Support of Plaintiffs' Motion for Preliminary injunction at
4-5, California v. Wright, No. 4:17-cv-05783-HSG (Nov. 9, 2017) ("Sexually active couples
using no method of contraception have a roughly 85% chance of experiencing a pregnancy in a
one-year period, while the risk for those using a contraceptive method ranges from 0.05% to
28%.") (citing Sundaram, A., Vaughan, B., Bankole, A., Finer, L., Singh, S., & Trussell, J.
(2017, March), Contraceptive failure in the United States: Estimates from the 2006-2010
National Survey of Family Growth, Perspectives on Sexual and Reproductive Health, 49(1), 7-
16); Peipert, J.F., Madden, T., Allsworth, J.E., & Secura, G.M. (2012, December), Preventing
unintended pregnancies by providing no-cost contraception, Obstetrics & Gynecology, 120(6),
1291-1297; Finer, L.B., & Zolna, M.R. (2016, March), Declines in unintended pregnancy in the
United States, 2008-2011, New England Journal of Medicine, 374(9), 843-852; Harper, C.C.,
Rocca, C.H., Thompson, K.M., Morfesis, J., Goodman, S., Darney, P.B., . . . Speidel, J.J. (2015,
June), Reductions in pregnancy rates in the USA with long-acting reversible contraception: A
cluster randomized trial, The Lancet, 386(9993), 562-568; Speidel, JJ., Harper, C.C., & Shields,
W.C. (2008, September), The potential of long-acting reversible contraception to decrease
unintended pregnancy, Contraception, 78(3), 197-200.

                                               10
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 12 of 30




                      unintended pregnancy and control the timing of a desired pregnancy.6 The

                      Centers for Disease Control and Prevention named family planning one of

                      the ten great public health achievements of the past century,7 and family

                      planning is widely credited for contributing to women's societal,

                      educational, and economic gains.8” E.g., J.A. 632 (American Academy of

                      Nursing Comments).

       56.    Many commenters stated that contraception does not pose serious health risks:

                  a. “As with any medication, certain types of contraception may be

                      contraindicated for patients with certain medical conditions, including

                      high blood pressure, lupus, or a history of breast cancer.9,10 Specifically,

                      the IFR suggests an increased risk of venous thromboembolism (VTE). In

                      fact, VTE among oral contraceptive users is very low and much lower

                      than the risk of VTE during pregnancy or in the immediate postpartum




       6
        See, e.g., Boonstra, H.D. (2014, September 3). What is behind the declines in teen
pregnancy rates? Guttmacher Policy Review, 17(3), 15-21; Lindberg, L., Santelli, J., & Desai, S.
(2016, November), Understanding the decline in adolescent fertility in the United States, 2007-
2012, Journal of Adolescent Health, 59(5), 577-583.
       7
         Centers for Disease Control and Prevention. (2013, April 26). Ten Great Public Health
Achievements in the 20th Century, Retrieved 27 November 2017, from
https://www.cdc.gov/about/history/tengpha.htm.
       8
         See, e.g., Sonfield, A., Hasstedt, K., Kavanaugh, M.L., & Anderson, R. (2013, March).
The Social and Economic Benefits of Women's Ability to Determine Whether and When to Have
Children, Retrieved 30 November 2017, from the Guttmacher Institute website:
https://www.guttmacher.org/sites/default/files/report_pdf/social-economic-benefits.pdf.
       9
        Progestin-only hormonal birth control: pill and injection. FAQ No. 86. American
College of Obstetricians and Gynecologists. July 2014.
       10
         Combined hormonal birth control: pill, patch, and ring. FAQ No. 185. American
College of Obstetricians and Gynecologists. July 2014.

                                                11
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 13 of 30




                     period.11 The IFR also suggests contraception increases the risk of breast

                     cancer, but there is no proven increased risk of breast cancer among

                     contraceptive users, particularly those under 40.12” J.A. 1064 (NARAL

                     ProChoice America Comments); see also J.A. 605 (AccessNow

                     Comments), J.A. 622 (ACLU Comments); J.A. 651 (American Congress

                     of Obstetricians and Gynecologists, American Academy of Pediatrics, &

                     Society for Adolescent Health and Medicine Comments); J.A. 659

                     (American Public Health Association Comments); J.A. 665 (American

                     Society for Emergency Contraception Comments); J.A. 684 (Asian &

                     Pacific Islander American Health Forum Comments); J.A. 789 (Center for

                     Inquiry & Secular Coalition for America Comments); J.A. 803 (Colorado

                     Consumer Health Initiative Comments); J.A. 878 (Family Planning

                     Councils of America Comments); J.A. 946 (Ibis Reproductive Health

                     Comments); J.A. 1025 (Lift Louisiana Comments); J.A. 1088 (National

                     Asian Pacific American Women’s Forum); J.A. 1138 (National Family

                     Planning & Reproductive Health Association Comments); J.A. 1173

                     (National Institute for Reproductive Health Comments); J.A. 1193

                     (National Latina Institute of Reproductive Health Comments); J.A. 1295–

                     95 (Physicians for Reproductive Health Comments); J.A. 1306 (Power to



       11
          Risk of venous thromboembolism among users of drospirenone-containing oral
contraceptive pills. Committee Opinion No. 540. American College of Obstetricians and
Gynecologists. Obstet Gynecol 2012;120:1239-42.
       12
           Curtis KM, Jatlauoui TC, Tepper NK, et al. US Selected Practice Recommendations
for Contraceptive Use, 2016. MMWR Recomm Rep 2016;65(No. RR-4):1-66. DOI:
http://dx.doi.org/10.15585/mmwr.rr6504a1.

                                              12
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 14 of 30




            Decide Comments); J.A. 1341 (Public Health Solutions Comments); J.A.

            1354 (Raising Women’s Voices for the Health Care We Need Comments);

            J.A. 1371 (Reproductive Rights and Justice Practicum at Yale Law School

            Comments); J.A. 1454 (Wisconsin Alliance for Women’s Health

            Comments); J.A. 1468 (Women’s Health and Family Planning Alliance of

            Texas Comments); J.A. 1481 (Women’s Law Project Comments t); J.A.

            1496 (Yale Students for Reproductive Justice Comments).

         b. “The Departments go further, selectively interpreting data in order to

            overstate ‘negative health effects’ associated with contraceptives. This

            includes misleading assertions of an association between contraceptive

            use, breast cancer, and cervical cancer, as well as vascular events and

            ‘risky sexual behavior.’ The Departments ignore substantial evidence to

            the contrary, and ignore the balance of significant non-contraceptive

            health benefits associated with contraceptive use.” J.A. 1072 (NARAL

            Pro-Choice Maryland Comments); see also J.A. 1215 (National

            Partnership for Women & Families, Jacobs Institute of Women's Health,

            Union of Concerned Scientists Comments); J.A. 1323 (Professor James

            Trussell, Princeton University Comments).

         c. “It is especially irresponsible to misrepresent the risks of breast and

            cervical cancer without accurately reporting the substantial evidence of

            contraceptives’ association with cancer prevention, since any evaluation of

            preventative health care should fully weigh the risks and benefits.




                                      13
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 15 of 30




                      Contraceptives are associated with a reduced risk of colorectal cancer;13

                      endometrial cancer is 50 percent less likely among women who use oral

                      hormonal contraceptives for at least one year compared to women who

                      have never used oral hormonal contraceptives;14 oral hormonal

                      contraceptives can reduce the risk of ovarian cancer by 27 percent, and 20

                      percent for every five years of additional use;15 oral hormonal

                      contraceptives can lower the risk of hereditary ovarian cancer in women

                      with BRCA1 or BRCA2 gene mutations;16 and oral hormonal

                      contraceptive use for more than 10 years can lower the risk of ovarian

                      cancer among women with endometriosis, who are typically at higher risk

                      of developing ovarian cancer.17” J.A. 1027 (NARAL Pro-Choice

                      Maryland Comments); see also J.A. 665 (American Society for

                      Emergency Contraception Comments); J.A. 1194–95 (National Latina

                      Institute of Reproductive Health Comments; J.A. 1314 (Planned

                      Parenthood Federation of American & Planned Parenthood Action Fund

                      Comments); J.A. 1323 (Professor James Trussell, Princeton University

                      Comments).




       13
          Schindler, A.E. (2013). Non-contraceptive benefits of oral hormonal contraceptives.
International Journal of Endocrinology and Metabolism, 11(1), 41-47.
       14
            Id.
       15
            Id.
       16
            Id.
       17
            Id.

                                               14
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 16 of 30




       57.    Many commenters stated that contraception does not terminate pregnancy and

       therefore is not an abortifacient:

                  a. “FDA-approved contraceptive methods are not abortifacients. Every

                      FDA-approved contraceptive acts before implantation, does not interfere

                      with a pregnancy, and is not effective after a fertilized egg has implanted

                      successfully in the uterus, which is when pregnancy begins.18” J.A. 1063

                      (NARAL Pro-Choice America); see also J.A. 605 (AccessMatter

                      Comments); J.A. 647 (American Congress of Obstetricians and

                      Gynecologists, American Academy of Pediatrics, & Society for

                      Adolescent Health and Medicine Comments); J.A. 684 (Asian & Pacific

                      Islander American Health Forum Comments); J.A. 803 (Colorado

                      Consumer Health Initiative Comments); J.A. 947 (Ibis Reproductive

                      Health Comments); J.A. 1073–74 (NARAL ProChoice Maryland

                      Comments); J.A. 1087 (National Asian Pacific American Women’s Forum

                      Comments); J.A. 1193 (National Latina Institute of Reproductive Health

                      Comments); J.A. 1230 (National Partnership for Women and Families

                      Comments);J.A. 1276 (National Women’s Law Center Comments); J.A.

                      1295 (Physicians for Reproductive Health Comments); J.A. 1306 (Power

                      to Decide); J.A. 1341 (Public Health Solutions Comments); J.A. 1353–54

                      (Raising Women’s Voices for the Health Care We Need Comments); J.A.


       18
         Brief for Physicians for Reproductive Health, American College of Obstetricians and
Gynecologists et al. as Amici Curiae Supporting Respondents, Sebelius v. Hobby Lobby, 573
U.S. XXX (2014) (No. 13-354). Available at
acog.org/~/media/Departments/Government%20Relations%20and%29Outreach/20131021Amic
usHobby.pdf?.

                                               15
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 17 of 30




                         1370–71 (Reproductive Rights and Justice Practicum at Yale Law School

                         Comments); J.A. 1454 (Wisconsin Alliance for Women’s Health

                         Comments), J.A. 1468 (Women’s Health and Family Planning Alliance of

                         Texas Comments); J.A. 1481 (Women’s Law Project Comments); J.A.

                         1495–96 (Yale Students for Reproductive Justice Comments).

       58.        Many commenters stated that increased access to contraception is not associated

with increased sexual activity. To the contrary, increased access to contraception is associated

with lower teen pregnancy rates:

                     a. “Increased access to contraception is not associated with increased unsafe

                         sexual behavior or increased sexual activity.19,20 In fact, research has

                         shown school-based health centers that provide access to contraceptives

                         are proven to increase use of contraceptives by already sexually active

                         students, not to increase onset of sexual activity.21,22 On the other hand,

                         young females who did not use birth control at first sexual intercourse

                         were twice as likely to become pregnant.23 Overall, increased access to




       19
         Kirby D. Emerging answers 2007: Research findings on programs to reduce teen
pregnancy and sexually transmitted diseases. Washington, DC: The National Campaign to
Prevent Teen and Unplanned Pregancy. 2009.
       20
         Meyer JL, Gold MA, Haggerty CL. Advance provision of emergency contraception
among adolescent and young adult women: a systematic review of literature. J Pediatr Adolesc
Gynecol. 2011;24(1);2-9).
       21
          Minguez M, Santelli JS, Gibson E, Orr M, & Samant, S. Reproductive health impact of
a school health center. Journal of Adolescent health, 2015;56(3), 338-344.
       22
         Knopf JA, Finnie RKC, Peng Y, et al. Community Preventative Services Task Force.
School-based health centers to advance health equity: a Community Guide systematic review.
American Journal of Preventative Medicine 2016;51(1):114-26.
       23
            Id.

                                                   16
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 18 of 30




                       and use of contraception has contributed to a dramatic decline in rates of

                       adolescent pregnancy.24 More females are using contraception the first

                       time they have sex.25” J.A. 1064 (NARAL Pro-Choice America

                       Comments).

                  b. “Unintended pregnancies account for nearly half of the 6.1 million

                       pregnancies annually in the U.S. and 75% of teenage pregnancies. All

                       taxpayers carry the burden of these costs as two-thirds (68%) of the 1.5

                       million unplanned births that occurred in 2010 were paid for by public

                       insurance programs, primarily Medicaid.” J.A. 1033 (Commonwealth of

                       Massachusetts Executive Office of Health and Human Services

                       Comments)

                  c.   “Teen pregnancy is also at the lowest point in at least 80 years.26” J.A.

                       1072 (NARAL Pro-Choice Maryland).

                  d. “The supplemental information also fails to consider important research

                       on the impact of positive outcomes associated with reducing barriers to



       24
          Lindberg L, Santelli J, Desai S. Understanding the Decline in Adolescent Fertility in
the United States, 2007-2012. J Adolesc health. 2016;59(5):577-583. DOI:
10.1016/j.jadohealth.2016.06.024.
       25
            Id.
       26
          Declaration of Dr. Lawrence Finer in Support of Plaintiffs’ Motion for Preliminary
Injunction at 8, California v. Wright, No. 4:17-cv-05783-HAS (Nov. 9, 2017) (“In 2013, the U.S.
pregnancy rate among 15-19 year olds was at its lowest point in at least 80 years and had
dropped to about one-third of a recent peak in 1990.”) (citing Kost, K, Maddow-Zimet, I., &
Arpaia, A. (2017, August). Pregnancies, Births and Abortions Among Adolescents and Young
Women in the United States, 2013: National and State Trends by Age, Race and Ethnicity.
Retrieved 27 November 2017, from the Guttmacher Institute website:
https://www.guttmacher.org/sites/default/files/report_pdf/us-adolescent-pregnancy-trends-
2013.pdf).

                                                17
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 19 of 30




                     contraceptive access. One study not cited in the register, where over 9,000

                     women were provided the contraceptive method of their choice at no cost,

                     found that eliminating barriers to contraception can significantly decrease

                     the rates of teen birth, abortion rates, and repeat abortions, and may also

                     reduce the rate of unintended pregnancies.27 At the same time, the Centers

                     for Disease Control and Prevention’s High School Youth Risk Behavior

                     Survey Data shows declines in teens who have ever had sex, are currently

                     sexually active, or have had sex with four or more partners between 2011

                     and 2015.28 These findings weaken the Administration’s claim that

                     expanded access to contraception will lead to more risk-taking among

                     women.” J.A. 1283 (New York City Comments).

                 e. “Contraception for all girls and women should be voluntary and free.

                     Research shows that making it so leads to dramatic declines in the teen

                     pregnancy rate. Take the state of Colorado. Between 2009 and 2013, when

                     the state provided free long acting reversible contraception, the teen birth

                     rate, abortion rate, and pregnancy rate among unmarried women under 25

                     who do not have a high school degree fell by 40 plus percent. . . . Access

                     to birth control has particularly important consequences for educational

                     attainment because of the timing of high school and college degrees. The

                     bottom line is access to free contraception can mean the difference



       27
         Peipert, J., Madden T., Allsworth, J., & Secura G. (2012). Preventing Unintended
Pregnancies by Providing No-Cost Contraception. Obstetrics & Gynecology, 120(6), 1291-1297.
       28
         Centers for Disease Control and Prevention (CDC), 1991-2015 High School Youth Risk
Behavior Survey Data.

                                              18
       Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 20 of 30




                     between completing high school and college and not.” J.A. 1360

                     (Representatives of Education and Youth Development Communities

                     Comments).

       59.    Many commenters stated that contraception is important to women’s health and

equality:

                 a. “Women face a unique set of health care challenges because they access

                     more health services than men, yet earn less on average than men.29” J.A.

                     598 (AccessMatters Comments).

                 b. “Unintended pregnancies have higher rates of long-term health

                     complications for women and their infants. Women with unintended

                     pregnancies are more likely to delay prenatal care, leaving their health

                     complications unaddressed and increasing risk of infant mortality, birth

                     defects, low birth weight, and preterm birth. Women with unintended

                     pregnancies are also at higher risk for maternal morbidity and mortality,

                     maternal depression, and experiencing physical violence during

                     pregnancy.30” J.A. 599 (AccessMatters Comments).

                 c. “Birth control is also vital in furthering equal opportunity for women,

                     enabling women to be equal participants in the social, political, and

                     economic life of the nation. By enabling women to decide if and when to



       29
          U.S. Census Bureau. Income, Poverty, and Health Insurance Coverage in the United
States: 2008, Table A-2. 2009
       30
         Conde-Agudelo A, Rosas-Bermudez A, Kafury-Goeta AC. Birth spacing and risk of
adverse perinatal outcomes: a meta-analysis. JAMA 2006;295:1809-23; 19 Tsui AO, McDonald-
Mosley R, Burke AE. Family Planning and the Burden of Unintended Pregnancies.
Epidemiologic Reviews. 2010;32(1):152-174. doh 1 0.1093 /epirev/mxg012

                                              19
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 21 of 30




                     become parents, birth control allows women to access more professional

                     and educational opportunities. . . . Studies show that access to

                     contraception has increased women’s wages and lifetime earnings.31 In

                     fact, the availability of the oral contraceptive pill alone is associated with

                     roughly one-third of the total wage gains for women born from the mid-

                     1940s to early 1950s.32 Access to oral contraceptives may also account for

                     up to one-third of the increase in college enrollment by women in the

                     1970s,33 which was followed by large increases in women’s presence in

                     law, medicine, and other professions.34” J.A. 1057 (NARAL Pro-Choice

                     America Comments).

                  d. “The Department of Health and Human Services has previously

                     acknowledged that the contraceptive coverage benefit enables “women to

                     achieve equal status as health and productive members of the job force.”

                     (77 Fed. Reg. 8725, 8728). Lower education, career level, and earnings are



       31
          See, Jennifer J. Frost & Laura Duberstein Lindberg, Reasons for Using Contraception:
Perspectives of US Women Seeking Care at Specialized Family Planning Clinics, 87
CONTRACEPTION 465, 467 (2013); Adam Sonfield, et al., Guttmacher Ist., The Social and
Economic Benefits of Women’s Ability to Determine Whether and When to Have Children
(2013), available at http://
       32
          See Martha J. Bailey et al., The Opt-in Revolution? Contraception and the Gender Gap
in Wages, 19, 26 (Nat’l Bureau of Econ. Research Working Paper o. 17922, 2012),
http://www.nber.org/papers/wl 7922 (last visited Feb. 9, 2016); Claudia Goldin & Lawrence F.
Katz, The Power of the Pill: Oral Contraceptives and Women’s Career and Marriage Decisions,
110 J. Pol. Econ. 730, 749 (2002).
       33
          Heinrich H. Hock, The Pill and the College Attainment of American Women and Men
19 (Fla. State Univ., Working Paper 2007).
       34
           Claudia Goldin & Lawrence F. Katz, The Power of the Pill: Oral Contraceptives and
Women’s Career and Marriage Decisions, 110 J. Pol. Econ. 730, 749 (2002),
https://dash.harvard.edu/handle/1/2624453.

                                               20
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 22 of 30




                      important social determinants of health, and can be considered social risk

                      factors for poor health outcomes. Access to birth control enables women

                      to be more financially secure, which mitigate [sic] social risk and improve

                      health.” J.A. 1095 (National Center for Health Research).

                  e. “By improving women’s social and economic status, access to

                      contraception promotes equal opportunities far beyond the health care

                      realm. Contraception allows women to decide if and when to become

                      parents, creating more professional and educational opportunities. Indeed,

                      the U.S. Supreme Court found that “[t]he ability of women to participate

                      equally in the economic and social life of the Nation has been facilitated

                      by their ability to control their reproductive lives.”35 Increased control

                      over reproductive decisions in turn, provides women with educational and

                      professional opportunities that have increased gender equality over the

                      decades since birth control was introduced.” J.A. 1147 (National Health

                      Law Program Comments).

                  f. “[R]esearch links women’s access to contraception with increases in the

                      pursuit of professional degrees and career paths with higher pay and

                      prestige, which leads to women’s increased earning power and the

                      narrowing of the gender pay gap. Expanding opportunities for employers

                      to deny providing contraceptive coverage will reverse the positive trends


       35
           Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 856 (1992); see also Erickson
v. Bartell Drug Co., 141 F. Supp. Ed 1266, 1273 (W.D. Wash. 2001) (“[T]he adverse economic
and social consequences of unintended pregnancies fall most harshly on women and interfere
with their choice to participate fully and equally in the marketplace.”) (internal quotations
omitted).

                                                21
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 23 of 30




                     toward achieving gender parity, and have a tremendous adverse effect on

                     women’s health and well-being.” J.A. 1249 (New York State Department

                     of Financial Services Comments).

                 g. “Significantly, access to contraceptive coverage has given women the

                     option to delay childbearing and pursue additional education, spend

                     additional time in their careers, and increase earning power over the long-

                     term. One-third of the wage gains women have made since the 1960s have

                     been attributed to access to oral contraceptives.36 Access to birth control

                     has helped narrow the wage gap between women and men. The decrease

                     in the wage gap among 25 to 49-year-olds between men’s and women’s

                     annual incomes would have been 10 percent smaller in the 1980s and 30

                     percent smaller in the 1990s in the absence of widespread legal birth

                     control access for women.37” J.A. 1386 (State Attorneys General

                     Comments).

 V.    The Final Religious and Moral Exemption Rules

       60.    On November 7, 2018, the Agencies issued two new rules that “finalize” the IFRs

“with changes based on public comments.” J.A. 1–55 (Final Religious Exemption Rule); J.A.

56–95 (Final Moral Exemption Rule).




       36
         Birth Control Has Expanded Opportunity for Women – in Economic Advancement,
Educational Attainment, and Health Outcomes, Planned Parenthood 1,1 (June 2015,
http://www.plannedparenthood.org/files/1614/3275/8659/BC_factsheet_may2015_updated_1.pd
f.
       37
         See Martha J. Bailey et al., The Opt-In Revolution? Contraception and the Gender Gap
in Wages 27 (Nat’l Bureau of Econ. Research, Working Paper No. 17322, 2012),
http://www-personal.umich.edu/~baileymj/Opt_In_Revolution.pdf.

                                              22
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 24 of 30




       61.    Defendants estimated that at least 70,515 and at most 126,400 women will lose

contraceptive coverage when their employers claim exemptions under the Rules. J.A. 40–47; 89–

92.

       62.    The first number, 70,515, represented the Defendants’ estimate based on the

number of employers that have litigated against the contraceptive mandate or who took

advantage of the accommodation.

       63.    Defendants estimated the number of women affected by currently litigating

employers who will use the new religious exemption as follows:

              64.     Defendants began with an estimate that the employers still

       litigating over the mandate employ 49,000 persons. J.A. 40–41; see Ex. 140.

              65.     Because 60% of employees, on average, are covered by their

       employer’s health benefits, Defendants estimated that the litigating employers

       employ 29,000 persons. J.A. 41. Sixty percent of 49,000 is actually 29,400.

              66.     Defendants estimated that each employer policyholder has one

       dependent, resulting in 58,000 covered persons. J.A. 41. (Should be 58,800.)

              67.     Because women of childbearing age (15-44) constitute 20.2% of

       the U.S. population, and because 43.6% of women use contraception covered by

       the Guidelines, Defendants estimated that 5,200 women would be affected by the

       loss of contraceptive coverage. J.A. 41.

              68.     Defendants also estimated that educational institutions litigating

       over the mandate provide student plans that cover 2,600 students. J.A. 41.

       Assuming that half of those students are women and that each has a dependent of




                                                  23
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 25 of 30




       childbearing age, Defendants estimated that 1,150 female students would be

       affected by the loss of contraceptive coverage. J.A. 41.

              69.     This results in a total of 6,400 women who work for a litigating

       employer or study at a litigating school and who would lose contraceptive

       coverage. J.A. 41.

       70.    Defendants estimated the number of women affected by currently accommodated

employers who will use the new religious exemption as follows:

              71.     Defendants began by noting that in 2017, there were 1,823,000

       employees and beneficiaries covered by plans offered by self-insured employers

       who took advantage of the accommodation and whose Third Party Administrators

       (TPAs) sought reimbursement under the fee adjustment provision, 45 C.F.R.

       § 156.50(d)(3)(iii). J.A. 41.

              72.     Defendants assumed that all TPAs for self-insured plans using the

       accommodation sought user fee adjustments in 2017. J.A. 42.

              73.     The Department of Labor estimates that, among persons covered

       by employer-sponsored insurance in the private sector, 37.3 percent were covered

       by fully insured plans. J.A. 42. Extrapolating from the number of persons covered

       by plans offered by self-insured employers using the accommodation, Defendants

       estimated that 1,084,000 000 employees and beneficiaries were covered by fully-

       insured plans using the accommodation. J.A. 42.

              74.     This resulted in a total of 2,907,000 employees and beneficiaries

       covered by plans taking advantage of the accommodation. J.A. 42.




                                               24
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 26 of 30




              75.     Defendants then assumed that these 2,907,000 employees and

       beneficiaries are associated with only 209 entities are using the accommodation.

       J.A. 41.

              76.     Defendants assumed that 100 entities would continue to use the

       accommodation. J.A. 42.

              77.     Defendants then assumed that these 100 entities would account for

       75% of all persons covered by accommodated plans. J.A. 42.

              78.     Correspondingly, the 109 entities that will use the new exemptions

       represent only 25% of all persons currently covered by accommodated plans. J.A.

       42. Defendants calculated this figure to be 797,000 persons. J.A. 43.

              79.     Applying the percentage of women of childbearing age (20.2%)

       and percentage of women who use contraception covered by the Guidelines

       (43.6%), Defendants calculated that 64,000 woman who are covered by currently

       accommodated entities would lose coverage. J.A. 43.

              80.     Combining the number of women affected by litigating entities

       claiming the new religious exemption with the number of women affected by

       accommodated entities claiming the new religious exemption, Defendants

       estimated that 70,500 women would lose contraceptive coverage due to the Final

       Religious Exemption Rule. J.A. 43.

       81.    Defendants estimated that 15 women would lose contraceptive coverage due to

the Final Moral Exemption Rule, as follows:

              82.     In the absence of any data, Defendants estimated that nine

       nonprofit entities will use the moral exemption. J.A. 89–90. Defendants then



                                               25
      Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 27 of 30




       assumed that these entities would only hire persons who share their moral

       convictions, just as churches generally only hire persons who share their religious

       convictions. J.A. 90. Therefore, they estimated that no woman working for a

       nonprofit that uses the moral exemption would be affected. J.A. 90.

              83.     Defendants also assumed that no institute of higher education

       would use the moral exemption. J.A. 90

              84.     In the absence of any data, Defendants estimated that nine for-

       profit entities would use the moral exemption. J.A. 91.

              85.     Defendants then assumed that these nine entities would employ

       fewer than 100 employees and an average of 9 policyholders. J.A. 91.

              86.     Assuming that each policyholder has one dependent, Defendants

       calculated that 162 covered persons could work for for-profit employers using the

       moral exemption. J.A. 91.

              87.     Applying the same percentage of women of childbearing age

       (20.2%), but a different percentage of women who use contraception covered by

       the Guidelines (44.3%), Defendants calculated that 15 woman would lose

       coverage due to the Final Moral Exemption Rule. J.A. 91.

       88.    The second number, 126,400, estimates the number of women currently working

for employers who did not provide contraceptive coverage prior to the ACA:

              89.     Defendants began by calculating that 64.2 million women under

       age 65 were covered by private sector employer-sponsored insurance in 2017.

       J.A. 43–44. Defendants then eliminated the 5% of women who are covered by

       employer-sponsored plans but do not use their employer-sponsored plan as their



                                                26
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 28 of 30




primary source of health insurance. J.A. 44. This resulted in 61 million women.

J.A. 44. Defendants further eliminated the 3.8% of women who are self-

employed, resulting in 58.7 million women. J.A. 44.

       90.        Using data about grandfathered plans, Defendants then estimated

that 49 million women under 65 years of age received primary health insurance

coverage from private sector, third party employment-based non-grandfathered

plans. J.A. 44.

       91.        Because 46.7% of women under age 65 are of childbearing age,

Defendants calculated that 22.9 million of childbearing age received primary

health insurance coverage from private sector, third party employment-based non-

grandfathered plans. J.A. 44.

       92.        Data shows that prior to the ACA, 6% of employers did not offer

contraception and 31% did not know whether they offered contraceptive

coverage. J.A. Using the 6% figure only, as well as percentage of women who use

contraception covered by the Guidelines (43.6%), Defendants estimated that

599,000 women of childbearing age who use contraception were covered by plans

that omitted contraceptive coverage prior to the ACA. J.A. 44.

       93.        Defendants then assumed that no publicly traded company would

use the new religious exemption. This eliminated the 31.3% of employees in the

private sector who work for publicly traded companies, leaving 411,000 women.

J.A. 44.

       94.        Next, Defendants attempted to calculate how many women work

for employers already exempt under the Church Exemption. Defendants estimated



                                          27
Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 29 of 30




that there are approximately 24,200 Catholic churches and integrated auxiliaries

in the United States. J.A. 45. They noted that Guidestone, a self-insured church

plan organized by the Southern Baptist Convention, covers 38,000 employers.

J.A. 45. They also noted that Christian Brothers, a self-insured church plan

covering Catholic organizations, covers the 24,000 Catholic churches and

auxiliaries listed above as well as 500 additional entities not exempt as churches.

J.A. 45. In total, Defendants estimated 62,000 church and church plan employers.

J.A. 45. Using the number of persons covered by Guidestone (220,000) as

transferable ratio, Defendants calculated that 32,100 women of childbearing age

who use contraceptive work for already-exempted employers. J.A. 45.

       95.     In sum, Defendants estimated that 379,000 women of childbearing

age who use contraception work for private, non-publicly traded employers that

did not cover contraception pre-ACA and are not exempt under the Church

Exemption. J.A. 45.

       96.     Defendants then assumed that only one third of these employers

would be able to claim the new religious exemption. J.A. 45. Therefore, only

126,400 women would be impacted. J.A. 45.




                                         28
     Case 2:17-cv-04540-WB Document 170-3 Filed 05/15/19 Page 30 of 30




May 15, 2019                            Respectfully submitted,

GURBIR S. GREWAL                        JOSH SHAPIRO
Attorney General                        Attorney General
State of New Jersey                     Commonwealth of Pennsylvania

                                         /s/ Michael J. Fischer
GLENN J. MORAMARCO                      MICHAEL J. FISCHER
Assistant Attorney General              Chief Deputy Attorney General
ELSPETH FAIMAN HANS                     AIMEE D. THOMSON
Deputy Attorney General                 Deputy Attorney General
New Jersey Attorney General’s Office    Office of Attorney General
Richard J. Hughes Justice Complex       1600 Arch Street
25 Market Street                        Suite 300
Trenton, NJ 08625                       Philadelphia, PA 19103
(609) 376-3235                          (215) 560-2171
Glenn.Moramarco@law.njoag.gov           mfischer@attorneygeneral.gov




                                       29
